UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2010 Commission File Number 32297 CPFL Energy Incorporated (Translation of Registrant's name into English) Rua Gomes de Carvalho, 1510, 14º andar, cj 1402 CEP 04547-005 - Vila Olímpia, São Paulo  SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . São Paulo, August 11, 2010  CPFL Energia S.A. (BM&FBOVESPA: CPFE3 and NYSE: CPL), announces its 2Q10 results. The financial and operational information herein, unless otherwise indicated, is presented on a consolidated basis and is in accordance with the applicable legislation. Comparisons are relative to 2Q09, unless otherwise stated. CPFL ENERGIA ANNOUNCES 2Q10 NET INCOME OF R$ 384 MILLION Indicators (R$ Million) 2Q10 2Q09 Var. 1H10 1H09 Var. Sales within the Concession Area - GWh 13,051 11,852 10.1% 25,506 23,642 7.9% Captive Market 9,761 9,263 5.4% 19,602 18,596 5.4% TUSD 3,290 2,589 27.1% 5,904 5,047 17.0% Sales in the Free Market - GWh 2,420 2,548 -5.0% 4,811 4,877 -1.3% Gross Operating Revenue 4,010 3,927 2.1% 8,118 7,515 8.0% Net Operating Revenue 2,640 2,648 -0.3% 5,425 5,034 7.8% EBITDA 793 691 14.8% 1,602 1,349 18.7% Net Income 384 289 33.0% 774 572 35.5% Net Income per Share - R$ 0.80 0.60 32.6% 1.61 1.19 35.1% Investments 456 287 58.9% 754 559 34.9% Note: EBITDA is calculated from the sum of net income, taxes, financial result, depreciation/amortization and pension fund contributions. 2Q10 HIGHLIGHTS · Increases of 10.1% in energy sales within the concession area, of 5.4% in sales to the captive market and of 27.1% in the volume of TUSD; · RGEs Annual Tariff Adjustment of 12.37%, 1.72% relative to the Tariff Readjustment and 10.65% with respect to the financial components external to the Annual Tariff Readjustment, effective as of June 19, 2010; · Total investment of R$ 456 million in 2Q10 and of R$ 754 million in 1H10 (Continuance of the process of private networks incorporation, acchieving R$ 6 million in 2Q10 and R$ 13 million in 1H10); · R$ 500 million funding, in August 2010, in the form of rural credit, by CPFL Energias 8 distribution companies, at the average cost of 98.5% of CDI interbank rate; · Appreciation of 15.8% of CPFL Energias shares price on the BM&FBOVESPA and 12.4% on the NYSE, outperforming major market indexes; · CPFL Energia was elected by Management & Excellence consulting firm, as the Most Sustainable Electricity Company in Latin America; · CPFL Brasil was elected as the Best Company in the Brazilian Electricity Sector for its 2009 Results, by the Melhores e Maiores Exame magazine; · Conclusion of the incorporation process of the shares issued by seven Controlled Companies. Conference Call with Simultaneous Translation into English Investor Relations (Bilingual Q&A) Department 
